Parent Guaranty Agreement

Dated as of June 30, 2011

Re: Grubb & Ellis Healthcare REIT II Holdings, LP

Table of Contents
(Not a part of the Agreement)

                 
 
          Page
Section 1.
  Definitions     2  
Section 2.
  Guaranty of Notes and Credit Agreement.     2  
Section 3.
  Guaranty of Payment and Performance.     2  
Section 4.
  General Provisions Relating to the Guaranty     3  
Section 5.
  Representations and Warranties of the Parent Guarantor.     9  
Section 6.
  Amendments, Waivers and Consents     11  
Section 7.
  Notices     11  
Section 8.
  Miscellaneous     12  

Parent Guaranty Agreement
Re: Grubb & Ellis Healthcare REIT II Holdings, LP

This Parent Guaranty Agreement dated as of June 30, 2011 (this “Parent
Guaranty”) is entered into by Grubb & Ellis Healthcare REIT II, Inc., a Maryland
corporation together with any entity which may become a party hereto
(hereinafter referred to as “Parent Guarantor”).

Recitals

A. Parent Guarantor, directly or indirectly, is the holder of 100% of the Equity
Interests of Grubb & Ellis Healthcare REIT II Holdings, LP, a limited
partnership organized under the laws of the State of Delaware (the “Borrower”).

B. The Borrower has entered into that certain Credit Agreement dated as of
June 30, 2011 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement”) among the Borrower, KeyBank
National Association, as Agent (the “Agent”) and each of the Lenders from time
to time parties thereto (the “Lenders”), providing for, among other things,
Revolving Credit Loans to the Borrower of up to $71,500,000 (herein, and as
defined in the Credit Agreement, the “Revolving Credit Loans”).

C. The proceeds of the Revolving Credit Loans will be used by Borrower to
provide funds (each, an “Intercompany Loan”) from time to time to each
Subsidiary Guarantor to purchase or refinance an Eligible Facility (as defined
in the Credit Agreement) that is owned or operated by such Subsidiary Guarantor.

D. Each Intercompany Loan will be evidenced by an Intercompany Note (as defined
in the Credit Agreement) which Intercompany Note will be assigned to Agent as
collateral for all of the Revolving Credit Loans.

E. The Agent and the Lenders have required as a condition of their making
Revolving Credit Loans that the Borrower cause the Parent Guarantor to enter
into this Parent Guaranty, and the Borrower has agreed to cause the Parent
Guarantor to execute this Parent Guaranty in order to induce the Agent and the
Lenders to make the Revolving Credit Loans and thereby benefit the Borrower and
its Subsidiaries by providing funds to the Borrower for the purposes described
in Schedule 2.8 of the Credit Agreement.

Now, therefore, as required by Section 4.1 of the Credit Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, the Parent Guarantor
does hereby covenant and agree as follows:



    Section 1. Definitions.

Capitalized terms used herein shall have the meanings set forth in the Credit
Agreement unless otherwise defined herein.



    Section 2. Guaranty of Notes and Credit Agreement.

Parent Guarantor does hereby irrevocably, absolutely and unconditionally
guarantee, as primary obligor and not as surety, unto the Agent and the Lenders:
(1) the full and prompt payment of (i) the principal of, and interest on the
Revolving Credit Notes from time to time outstanding, as and when such payments
shall become due and payable whether by lapse of time, upon redemption or
prepayment, by extension or by acceleration or declaration or otherwise
(including, to the extent permitted by applicable law, interest due on overdue
payments of principal, or interest at the rate set forth in the Credit
Agreement) and (ii) all fees (including, without limitation, any Fees) that
shall become due and payable under the terms of the Credit Agreement, in each
case, in federal or other immediately available funds of the United States of
America which at the time of payment or demand therefor shall be legal tender
for the payment of public and private debts, (2) the full and prompt performance
and observance by the Borrower of each and all of the obligations, covenants and
agreements required to be performed or owed by the Borrower and the Loan Parties
under the terms of the Revolving Credit Loans, the Credit Agreement and all
other Loan Documents to which the Borrower or any other Loan Party is a party,
and (3) the full and prompt payment, (i) upon demand by Agent or any Lender of
all costs and expenses, legal or otherwise (including reasonable attorneys’
fees), if any, as shall have been expended or incurred in the protection or
enforcement of any rights, privileges or liabilities in favor of the Lenders
under or in respect of the Revolving Credit Loans, the Credit Agreement, the
other Loan Documents or under this Parent Guaranty or in any consultation or
action in connection therewith or herewith and (ii) all other Obligations (as
defined in the Credit Agreement). All amounts due, debts, liabilities and other
obligations described in this Section 2 shall be hereinafter collectively
referred to as the “Guaranteed Obligations.”

Parent Guarantor agrees that its guarantee hereunder is continuing in nature and
applies to all Guaranteed Obligations whether currently existing or hereafter
incurred or created.



    Section 3. Guaranty of Payment and Performance.

This is an irrevocable, absolute and unconditional guarantee of payment and
performance (but not of collection) and Parent Guarantor hereby waives, to the
fullest extent permitted by law, any right to require that any action on or in
respect of any Revolving Credit Loan, the Credit Agreement, any other Loan
Document or any other Guaranteed Obligation be brought against the Borrower or
any other Person or that resort be had to any direct or indirect security for
the Guaranteed Obligations or for this Parent Guaranty or any other remedy.
Agent and any Lender may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Borrower or any other
Person and without first resorting to any direct or indirect security for the
Guaranteed Obligations or for this Parent Guaranty or any other remedy. The
liability of Parent Guarantor hereunder shall in no way be affected or impaired
by any acceptance by Agent or any Lender of any direct or indirect security for,
or other guaranties of, any Indebtedness, liability or obligation of the
Borrower or any other Person to Agent or any Lender or by any failure, delay,
neglect or omission by Agent or any Lender to realize upon or protect any such
guarantees, Indebtedness, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by Agent or any such Lender.



    Section 4. General Provisions Relating to the Guaranty.

(a) Parent Guarantor hereby consents and agrees that Agent or any Lender or
Lenders from time to time, with or without any further notice to or assent from
any other Guarantor may, without in any manner affecting the liability of Parent
Guarantor under this Parent Guaranty, and upon such terms and conditions as
Agent any such Lender or Lenders may deem advisable:

(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Indebtedness, liability or obligation of the Borrower or of any
other Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Borrower
on the Guaranteed Obligations, or waive any Default or Event of Default with
respect thereto, or waive, modify, amend or change any provision of the Credit
Agreement, any other Loan Document, any other agreement or waive this Parent
Guaranty; or

(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, Agent or any such Lender as direct or indirect security for the
payment or performance of any Indebtedness, liability or obligation of the
Borrower or of any other Person (including, without limitation, any other
Guarantor) secondarily or otherwise liable for any Indebtedness, liability or
obligation of the Borrower on the Guaranteed Obligations; or

(3) settle, adjust or compromise any claim of the Borrower against any other
Person (including, without limitation, any other Guarantor) secondarily or
otherwise liable for any Indebtedness, liability or obligation of the Borrower
on the Guaranteed Obligations.

Parent Guarantor hereby ratifies and confirms any such extension, renewal,
change, sale, release, waiver, surrender, exchange, modification, amendment,
impairment, substitution, settlement, adjustment or compromise and that the same
shall be binding upon it, and hereby waives, to the fullest extent permitted by
law, any and all defenses, counterclaims or offsets which it might or could have
by reason thereof, it being understood that Parent shall at all times be bound
by this Parent Guaranty and remain liable hereunder.

(b) Parent Guarantor hereby waives, to the fullest extent permitted by law:

(1) notice of acceptance of this Parent Guaranty by the Agent or the Lenders or
of the creation, renewal or accrual of any liability of the Borrower, present or
future, or of the reliance of Agent or such Lenders upon this Parent Guaranty
(it being understood that every Indebtedness, liability and obligation described
in Section 2 hereof shall conclusively be presumed to have been created,
contracted or incurred in reliance upon the execution of this Parent Guaranty);

(2) notice of the making of any additional Revolving Credit Loans pursuant to
the Credit Agreement;

(3) demand of payment by Agent or any Lender from the Borrower or any other
Person (including, without limitation, any other Guarantor) indebted in any
manner on or for any of the Indebtedness, liabilities or obligations hereby
guaranteed; and

(4) presentment for the payment by Agent or any Lender or any other Person of
the Revolving Credit Notes or any other instrument, protest thereof and notice
of its dishonor to any party thereto and to Parent Guarantor.

The obligations of Parent Guarantor under this Parent Guaranty and the rights of
Agent and any Lender to enforce such obligations by any proceedings, whether by
action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise and shall not be subject to any
defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.

(c) The obligations of Parent Guarantor hereunder shall be binding upon the
Parent Guarantor and its successors and assigns, and shall remain in full force
and effect irrespective of:

(1) the genuineness, validity, regularity or enforceability of the Revolving
Credit Loans, the Credit Agreement, any other Loan Document or any other
agreement or any of the terms of any thereof, the continuance of any obligation
on the part of the Borrower or any other Person on or in respect of the
Revolving Credit Loan or under the Credit Agreement, any other Loan Document or
any other agreement or the power or authority or the lack of power or authority
of the Borrower to execute and deliver the Credit Agreement, any other Loan
Document to which it is a party or any other agreement or of Parent Guarantor to
execute and deliver this Parent Guaranty (or any Subsidiary Guarantor to execute
and deliver its Subsidiary Guaranty) or to perform any of its obligations
hereunder or the existence or continuance of the Borrower or any other Person as
a legal entity; or

(2) any default, failure or delay, willful or otherwise, in the performance by
the Borrower, any Guarantor or any other Person of any obligations of any kind
or character whatsoever under Guaranteed Obligations, the Revolving Credit
Loans, the Credit Agreement, this Parent Guaranty, any other Loan Document, or
any other agreement; or

(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Borrower, any Guarantor or any other Person or in respect of
the property of the Borrower, any Guarantor or any other Person or any merger,
consolidation, reorganization, dissolution, liquidation, the sale of all or
substantially all of the assets of or winding up of the Borrower, any Guarantor
or any other Person; or

(4) impossibility or illegality of performance on the part of the Borrower, any
Guarantor or any other Person of its obligations (including, without limitation,
the Guaranteed Obligations) under the Revolving Credit Loans, the Credit
Agreement, this Parent Guaranty, any other Loan Document, or any other
agreements; or

(5) in respect of the Borrower or any other Person, any change of circumstances,
whether or not foreseen or foreseeable, whether or not imputable to the Borrower
or any other Person, or other impossibility of performance through fire,
explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), civil commotion, acts of God or the public enemy,
delays or failure of suppliers or carriers, inability to obtain materials,
action of any Federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Borrower or any other Person and whether or not of the
kind hereinbefore specified; or

(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against the Borrower, any Guarantor or any other Person or any claims, demands,
charges or Liens of any nature, foreseen or unforeseen, incurred by the
Borrower, any Guarantor or any other Person, or against any sums payable in
respect of the Guaranteed Obligations, the Revolving Credit Loans, under the
Credit Agreement, this Parent Guaranty or any other Loan Document, so that such
sums would be rendered inadequate or would be unavailable to make the payments
herein provided; or

(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department, official or administrative or regulatory agency of any
thereof or any other action, happening, event or reason whatsoever which shall
delay, interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Borrower, any Guarantor or any other Person of its respective
obligations under or in respect of the Guaranteed Obligations, the Revolving
Credit Loans, the Credit Agreement, this Parent Guaranty, any other Loan
Document, or any other agreement; or

(8) the failure of (i) Parent Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Parent Guaranty or
(ii) any Subsidiary Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of its Subsidiary Guaranty; or

(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Borrower, any Guarantor or any other Person to keep and perform any Guaranteed
Obligation, any other obligation, covenant or agreement under the terms of the
Revolving Credit Loans, the Credit Agreement, this Parent Guaranty, any
Subsidiary Guaranty, any other Loan Document, or any other agreement or failure
to resort for payment to the Borrower, any Guarantor or to any other Person or
to any other guaranty or to any property, security, Liens or other rights or
remedies; or

(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Borrower or any other Person, the renewal or extension
of the Revolving Credit Loans or amendments, modifications, consents or waivers
with respect to the Revolving Credit Loans, the Credit Agreement, any other Loan
Document or any other agreement, or the sale, release, substitution or exchange
of any security for the Guaranteed Obligations; or

(11) any merger or consolidation of the Borrower, any Guarantor or any other
Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Borrower, any Guarantor or any other
Person to any other Person, or any change in the ownership of any shares or
other equity interests of the Borrower, any Guarantor or any other Person; or

(12) any defense whatsoever that: (i) the Borrower or any other Person might
have to the payment of the Revolving Credit Loans (including, principal, Fees or
interest) or any other Guaranteed Obligations, other than payment thereof in
Federal or other immediately available funds or (ii) the Borrower or any other
Person might have to the performance or observance of any of the provisions of
the Revolving Credit Loans, the Credit Agreement, any other Loan Document or any
other Guaranteed Obligations, whether through the satisfaction or purported
satisfaction by the Borrower or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise; or

(13) any act or failure to act with regard to the Revolving Credit Loans, the
Credit Agreement, this Parent Guaranty, any Subsidiary Guaranty, any other Loan
Document or any other agreement or Guaranteed Obligation or anything which might
vary the risk of any Subsidiary Guarantor, the Parent Guarantor or any other
Person; or

(14) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Subsidiary Guarantor, the Parent Guarantor or any
other Person in respect of the obligations (including, without limitations, the
Guaranteed Obligations) of Parent Guarantor under this Parent Guaranty or any
other agreement or of the Parent Guarantor or other Person under or any other
agreement;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Parent Guaranty and the Parent Guarantor that the obligations of Parent
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of the Guaranteed
Obligations in accordance with their respective terms whenever the same shall
become due and payable as in the Credit Agreement provided, at the place
specified in and all in the manner and with the effect provided in the Credit
Agreement, as each may be amended or modified from time to time. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Borrower shall default under or in respect of the terms of the Revolving
Credit Loans or the Credit Agreement or any other Loan Document to which the
Borrower is a party and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Borrower under the Revolving
Credit Loans or the Credit Agreement or any other Loan Document to which the
Borrower is a party, this Parent Guaranty shall remain in full force and effect
and shall apply to each and every subsequent default.

(d) All rights of Agent and any Lender under this Parent Guaranty shall be
considered to be transferred or assigned at any time or from time to time upon
the transfer of any Revolving Credit Loan (or portion thereof) held by such
Lender whether with or without the consent of or notice to the Parent Guarantor
under this Parent Guaranty or to the Borrower.

(e) To the extent of any payments made under this Parent Guaranty, the Parent
Guarantor shall be subrogated to the rights of the Agent or any Lenders upon
whose Guaranteed Obligations such payment was made, but Parent Guarantor
covenants and agrees that such right of subrogation and any and all claims of
Parent Guarantor against the Borrower, any endorser or other Guarantor or
against any of their respective properties shall be junior and subordinate in
right of payment to the prior indefeasible final payment in cash in full of all
of the Guaranteed Obligations and satisfaction by the Borrower of its
Obligations under the Credit Agreement and the other Loan Documents to which the
Borrower is a party and by the Parent Guarantor of its obligations under this
Parent Guaranty and the other Loan Documents to which Parent Guarantor is a
party, and the Parent Guarantor shall not take any action to enforce such right
of subrogation, and the Parent Guarantor shall not accept any payment in respect
of such right of subrogation, until all of the Guaranteed Obligations payable by
the Parent Guarantor hereunder have indefeasibly been finally paid in cash in
full and all of the Guaranteed Obligations of the Borrower and the Parent
Guarantor under this Parent Guaranty and the other Loan Documents to which
Parent Guarantor is a party have been satisfied. Notwithstanding any right of
any Parent Guarantor to ask, demand, sue for, take or receive any payment from
the Borrower, all rights, Liens and security interests of Parent Guarantor,
whether now or hereafter arising and howsoever existing, in any assets of the
Borrower shall be and hereby are subordinated to the rights, if any, of the
Agent and the Lenders in those assets. Parent Guarantor shall not have any right
to possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been paid in cash in full and satisfied.

(f) Parent Guarantor agrees that to the extent the Borrower or any other Person
makes any payment on any Guaranteed Obligation, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded or is required to be retained by
or repaid to a trustee, receiver, or any other Person under any bankruptcy code,
common law, or equitable cause, then and to the extent of such payment, the
obligation or the part thereof intended to be satisfied shall be revived and
continued in full force and effect with respect to Parent Guarantor’s
obligations hereunder, as if said payment had not been made. The liability of
Parent Guarantor hereunder shall not be reduced or discharged, in whole or in
part, by any payment to Agent or any Lender from any source that is thereafter
paid, returned or refunded in whole or in part by reason of the assertion of a
claim of any kind relating thereto, including, but not limited to, any claim for
breach of contract, breach of warranty, preference, illegality, invalidity or
fraud asserted by any account debtor or by any other Person.

(g) Neither Agent nor any Lender shall be under any obligation: (1) to marshall
any assets in favor of the Parent Guarantor (or any Subsidiary Guarantor) or in
payment of any or all of the liabilities of the Borrower under or in respect of
Guaranteed Obligations or under any Loan Documents or (2) to pursue any other
remedy that the Parent Guarantor (or Subsidiary Guarantors) may or may not be
able to pursue themselves and that may lighten the Subsidiary Guarantors’ (or
Parent Guarantor’s) burden, any right to which Parent Guarantor hereby expressly
waives.

(h) Parent Guarantor expressly authorizes the Agent to take and hold security
for the payment and performance of the Guaranteed Obligations, to exchange,
waive or release any or all such security (with or without consideration), to
enforce or apply such security and direct the order and manner of any sale
thereof in their sole discretion or to release or substitute any one or more
other guarantors or obligors upon or in respect of the Guaranteed Obligations,
all without affecting the obligations of Parent Guarantor hereunder. To the
fullest extent permitted by applicable law, Parent Guarantor waives any defense
based on or arising out of any defense of the Borrower or any other Loan Party
of the unenforceability of Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Guaranteed Obligations. The Agent may, at its election, foreclose on any
security held by it by one or more judicial or non-judicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Guaranteed Obligations, make any other accommodation with the
Borrower or any other Loan Party or exercise ay other right or remedy available
to them against the Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Subsidiary Guarantor hereunder except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in full in cash. To the fullest extent permitted by applicable law, Parent
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of Parent
Guarantor against the Borrower or any other Loan Party, as the case may be, or
any security.



    Section 5. Representations and Warranties of the Parent Guarantor.

Parent Guarantor represents and warrants to Agent and each Lender that:

(a) Parent Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the business,
operations, affairs, financial condition, assets or properties of Parent
Guarantor and the Borrower and its subsidiaries, taken as a whole, or (2) the
ability of Parent Guarantor to perform its obligations under this Parent
Guaranty or (3) the validity or enforceability of this Parent Guaranty (herein
in this Section 5, a “Material Adverse Effect”). Parent Guarantor has the power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Parent Guaranty and the other Loan
Documents to which Parent Guarantor is a party and to perform the provisions
hereof and thereof.

(b) Each subsidiary of Parent Guarantor is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each
subsidiary of Parent Guarantor has the power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(c) This Parent Guaranty and each Loan Document to which Parent Guarantor is a
party have been duly authorized by all necessary action on the part of Parent
Guarantor, and this Subsidiary Guaranty and each Loan Document to which Parent
Guarantor is a party constitutes a legal, valid and binding obligation of Parent
Guarantor enforceable against Parent Guarantor in accordance with its terms,
except as such enforceability may be limited by (1) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (2) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(d) The execution, delivery and performance by Parent Guarantor of this Parent
Guaranty and each Loan Document to which Parent Guarantor is a party will not
(1) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the Liens contemplated by the
Loan Documents) in respect of any property of Parent Guarantor or any of its
subsidiaries under any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, organizational document or any other agreement or
instrument to which Parent Guarantor or any of its subsidiaries is bound or by
which Parent Guarantor or any of its subsidiaries or any of their respective
properties may be bound or affected, (2) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to Parent
Guarantor or any of its subsidiaries or (3) violate any provision of any statute
or other rule or regulation of any Governmental Authority applicable to Parent
Guarantor or any of its subsidiaries.

(e) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by Parent Guarantor of this Parent Guaranty
and each Loan Document to which Parent Guarantor is a party.

(f) (1) There are no actions, suits or proceedings pending or, to the knowledge
of Parent Guarantor, threatened against or affecting Parent Guarantor or any of
its subsidiaries or any property of Parent Guarantor or any of its subsidiaries
in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(2) Neither Parent Guarantor nor any of its subsidiaries is in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including, without limitation, Environmental Laws and
Regulations) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(g) Parent Guarantor expects to derive a direct benefit (and its board of
directors or other governing body had determined that it may reasonably be
expected to derive such benefit) from: (1) the Revolving Credit Loans and the
Intercompany Loans to finance its business; (2) the successful operations of
Borrower and each Subsidiary Guarantor individually and as a group; (3) its
rights of contribution and subrogation against the Borrower and each Subsidiary
Guarantor as provided herein or under applicable law; and (4) the Credit
Agreement and the other Loan Documents.

(h) Parent Guarantor is solvent, has capital not unreasonably small in relation
to its business or any contemplated or undertaken transaction and has assets
having a value both at fair valuation and at present fair salable value greater
than the amount required to pay its debts as they become due and greater than
the amount that will be required to pay its probable liability on its existing
debts as they become absolute and matured. Parent Guarantor does not intend to
incur, or believe or should have believed that it will incur, debts beyond its
ability to pay such debts as they become due. Parent Guarantor will not be
rendered insolvent by the execution and delivery of, and performance of its
obligations under, this Parent Guaranty. Parent Guarantor does not intend to
hinder, delay or defraud its creditors by or through the execution and delivery
of, or performance of its obligations under, this Parent Guaranty.



    Section 6. Amendments, Waivers and Consents.

(a) This Parent Guaranty may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of Parent Guarantor and the Required Lenders, except that (but
subject to the terms of Sections 2.23(b) and 10.6 of the Credit Agreement)
(1) no amendment or waiver of any of the provisions of Sections 3, 4 or 5, or
any defined term (as it is used therein), will be effective as to Agent or any
Lender unless consented to by Agent or such Lender in writing, and (2) no such
amendment or waiver may, without the written consent of each Lender, (i) change
the percentage of the principal amount of the Revolving Credit Commitments which
are required to consent to any such amendment or waiver or (ii) amend Section 2
or this Section 6.

(b) The Parent Guarantor will provide Agent and each Lender (irrespective of the
amount of Revolving Credit Commitments then held by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable Agent and such Lender to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof. The Parent Guarantor will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 6 to Agent and each Lender promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the Required Lenders.

(c) Any amendment or waiver consented to as provided in this Section 6 applies
equally to Agent and all Lenders affected thereby and is binding upon them and
upon each future Lender and upon the Parent Guarantor. No such amendment or
waiver will extend to or affect any obligation, covenant or agreement not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Parent Guarantor, Agent and any Lender nor any delay in
exercising any rights hereunder shall operate as a waiver of any rights of Agent
or any Lender. As used herein, the term “this Parent Guaranty” and references
thereto shall mean this Parent Guaranty as it may from time to time be amended
or supplemented.



    Section 7. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges prepaid).
Any such notice must be sent:

(1) if to Agent or a Lender, to Agent or such Lender or its nominee at the
address specified for such communications in Section 10.9 of the Credit
Agreement or at such other address as Agent or such Lender shall have specified
to Parent Guarantor or the Borrower in writing, or

(2) if to Parent Guarantor, c/o the Borrower at its address set forth in
Section 10.9 of the Credit Agreement to the attention of each of the Chief
Financial Officer of the Borrower, or at such other address as Parent Guarantor
shall have specified to the Agent and Lenders in writing.

Notices under this Section 7 will be deemed given in accordance with the
provisions of Section 10.9 of the Credit Agreement.



    Section 8. Miscellaneous.

(a) No Remedy Exclusive. No remedy herein conferred upon or reserved to Agent or
any Lender is intended to be exclusive of any other available remedy or
remedies, but each and every such remedy shall be cumulative and shall be in
addition to every other remedy given under this Parent Guaranty now or hereafter
existing at law or in equity. No delay or omission to exercise any right or
power accruing upon any default, omission or failure of performance hereunder
shall impair any such right or power or shall be construed to be a waiver
thereof but any such right or power may be exercised from time to time and as
often as may be deemed expedient. In order to entitle Agent or any Lender to
exercise any remedy reserved to it under this Parent Guaranty, it shall not be
necessary for Agent or such Lender to physically produce its Revolving Credit
Note in any proceedings instituted by it or to give any notice, other than such
notice as may be herein expressly required.

(b) Payments. Parent Guarantor will pay all sums becoming due under this Parent
Guaranty by the method and at the address specified for such purpose for Agent
or such Lender in Article 2 and Section 10.3 of the Credit Agreement, or by such
other method or at such other address as Agent or any Lender shall have from
time to time specified to Parent Guarantor or the Borrower on behalf of Parent
Guarantor in writing for such purpose, without the presentation or surrender of
this Parent Guaranty or any Revolving Credit Note.

(c) [Intentionally Omitted.

(d) [Intentionally Omitted.

(e) Partial Unenforceability. Any provision of this Parent Guaranty that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

(f) Continued Enforceability. If the whole or any part of this Parent Guaranty
shall be now or hereafter become unenforceable against Parent Guarantor for any
reason whatsoever, this Parent Guaranty shall nevertheless be and remain fully
binding upon and enforceable against each other Guarantor as if it had been made
and delivered only by such other Parent Guarantor.

(g) Successors and Assigns. This Parent Guaranty shall be binding upon Parent
Guarantor and its successors and assigns and shall inure to the benefit of Agent
and each Lender and its successors and assigns so long as its Revolving Credit
Loans and the other Guaranteed Obligations remain outstanding and unpaid.

(h) Counterparts. This Parent Guaranty may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

(i) Choice of Law. This Parent Guaranty shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

(j) Submission to Jurisdiction. Parent Guarantor hereby irrevocably submits to
the non-exclusive jurisdiction of any State of New York court or any federal
court located in New York County, New York, New York for the adjudication of any
matter arising out of or relating to this Guaranty, and consents to the service
of all writs, process and summonses by registered or certified mail out of any
such court or by service of process on Parent Guarantor at its address to which
notices are to be given pursuant to Section 7 hereof and hereby waives any
requirement to have an agent for service of process in the State of New York.
Nothing contained herein shall affect the right of Agent or any Lender to serve
legal process in any other manner or to bring any proceeding hereunder in any
jurisdiction where Parent Guarantor may be amenable to suit. Parent Guarantor
hereby irrevocably waives any objection to any suit, action or proceeding in any
New York court or federal court located in New York County, New York, New York
on the grounds of venue and hereby further irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

1

In witness whereof, the undersigned has caused this Parent Guaranty to be duly
executed by an authorized representative as of the date first written above.

Grubb & Ellis Healthcare REIT II, Inc.,
a Maryland corporation

By: /s/ Shannon K S Johnson
Printed Name: Shannon K S Johnson
Its: Chief Executive Officer


2